Case 1:18-cv-05680-LDH-SJB Document 22-1 Filed 01/25/19 Page 1 of 4 PageID #: 83




                     EXHIBIT A
Case 1:18-cv-05680-LDH-SJB Document 22-1 Filed 01/25/19 Page 2 of 4 PageID #: 84


                                                                                                O *1.206 359.8000
   FERKINSCOle                                                    1201 Third Avenue
                                                                  Suite /,900                   O +1.206.359.9000
                                                                  Seattle, WA ?8101-30??            krkrnsCoie.com




                                                                                                        Randy Tyler
   January 23,2019
                                                                                           RTyler@perkinscoie.com
                                                                                               D. +1.206.359.3034
                                                                                               F.   +t.206.359.7262

   VIA EMAIL AND OVERNIGHT MAIL

   Nicholas Lewis
   Nesenoff & Miltenberg, LLP
   363 Seventh Avenue
   Fifth Floor
   New York, NY 10001
   Emai I : n ewi s(itln m I I plaw.conr
                         I




   Re:              Preservation Notice to Google LLC, Stephen Elliot v. Moira Donegan and Jane Does
                    (1-30), Case No. 18-CIV-5680 (Eastern District of New York)

   Dear Mr. Lewis:

   We represent nonparty Google LLC regarding your January 8, 2019 preservation request, which
   Google received on January 11,2019. Google is unable to comply with your request, which is
   also objectionable for the reasons described below.

   At the outset, Google can take no action in response to your request because it fails to provide
   information sufficient to identify the account(s) or content at issue. In order to identify the
   correct account or content, Google requires a valid Google identifier (such as a Gmail address or
   Google Drive URL). Without that information, Google cannot process your request.

   Even if you had sufficiently identified the account or content at issue, Google does not preserve
   information in the absence of valid legal process and is aware of no rules requiring third-parties
   to honor informal preservation requests. Indeed, "unlike litigants, third-party entities" like
   Google "have no duty to preserve absent a court order." Bright Sols. for Dyslexia, Inc. v. Doe I,
   No. l5-cv-01618-JSC,2015 WL 5159125, at *2 (N.D. Cal. Sept. 2,2015) ("[U]nlike litigants,
   third-party entities have no duty to preserve absent a court order."); Centurylink, Inc. v. Alpine
   Audio Now, LLC, No. l5-cv-01973-MSK-KLM, 2016 WL 192291, at*2 (D, Colo. Jan. 15,
   2016) (same); Swetlic Chiropractic & Rehab. Ctr., Inc. v. Foot Levelers,lnc., No. 2:16-cv-236,
   2016 WL 1657922, at *3 (S.D. Ohio Apr. 27,2016) (same). Any such request should be directed
   instead to the account holder(s), at least one of whom appears to be a party to the litigation. See,
   e.g. Zubulake v. UBS Warburg LLC,220 F.R.D. 212,217 (S.D.N.Y. 2003) (The scope of the
   duty to preserve requires "anyone who anticipates being a party or is a party to a lawsuit . . . [to]
   not destroy unique, relevant evidence that might be useful to an adversary."); Wm. T. Thompson
   Co. v. General Nutrition Corp., Inc., 593 F.Supp. 1443, 1455 (C.D. Cal. 1984) (A litigant "is
   under a duty to preserve what it knows, or reasonably should know, is relevant in the action, is




   llrlns   iare   llP
Case 1:18-cv-05680-LDH-SJB Document 22-1 Filed 01/25/19 Page 3 of 4 PageID #: 85




   Nicholas Lewis
   January 23,2019
   Page2


   reasonably calculated to lead to the discovery of admissible evidence, is reasonably likely to be
   requested during discovery, and/or is the subject of a pending discovery request.").

   Should you subsequently seek discovery ofthe records that your request seeks to preserve, you
   should direct that request to the account holder.l See, e.g., Suzlon Energy Ltd. v. Microsoft Corp.,
   671 F.3d 726,731 (9th Cir. 2011) (noting that the inability to obtain documents from a provider
   does not affect the ability to obtain the documents directly from the user); Giacchetto v.
   Patchogue-Medford Union Free Sch. Dist.,293 F.R.D. 112,117 (E.D.N.Y.2013) ("[T]he Court
   sees no basis at this time why Defendant should go through a third-party provider to access
   PlaintifPs social networking postings when Plaintiff has access to this information herself.")
   (collecting cases directing parties to produce records themselves). Indeed, litigants and courts
   have an obligation to avoid imposing an undue burden on nonparties, such as by seeking to
   obtain from a nonparfy records that are equally available to a parfy. See, e.g., Fed. R. Civ. P.
   a5(dX1); Lemberg Law LLC v. Hussin, No. 3:16-mc80066- JCS,20l6 WL 3231300, at *5 (N.D.
   Cal. June 13,2016) ("The Ninth Circuit has repeatedly recognized the duty of the courts to
   provide extra protection for nonparties who are subject to discovery requests.").2


   I Google users can access their information at any time by logging into their Drive account, and
   can also access Google Takeout, a tool that allows Google users to access and download their
   user information. See "Download your data" Google Account Help article,
   https :/lsupport.soosIe.com/accouuts/answer/3024 I 90?hl:en.

   2
      Should Google receive a subpoena or court order, it would assess and assert objections as
   appropriate. For example, Google would object to a request that seeks information in a manner
   inconsistent with the federal Stored Communications Act, l8 U.S.C. 5 2701 et seq., which
   prohibits Google from disclosing the contents of electronic communications and which contains
   no exception for civil discovery. See, e.g., Suzlon Energlt Ltd.,671 F.3d at 730 (Non-
   governmental entities may not obtain the content of communications with a civil discovery
   demand because it would "invade[] the specific interests that the [SCA] seeks to protect.");
   Theofel v. Farey-Jones,359 F.3d 1066, 1073-74 (9th Cir. 2004) (Civil discovery demand for
   content is not valid legal process under the SCA.); Rainsy v. Facebook,Inc., 311 F. Supp. 3d
    1 101, I 1 15 (N.D. Cal.2018) ("[T]o the extent that Applicant seeks the identities of people who
   'liked' Hun Sen's Facebook page, Applicant seeks 'contents of a communication' because
   Applicant seeks to know who approved Hun Sen. The Stored Communications Act precludes
   that disclosure."); Optiver Australia Pty. Ltd. & Anor. v. Tibra Trading Ply. Ltd. & Ors., No. C
    12-80242 EJD, 20 I 3 WL 25677 I , at *2 (N.D. Cal. Jan. 23, 2013) (producing non-content based
   on a search for associated content is prohibited by the SCA). Google may also object if the
   request implicates a Google user's right to anonymous speech. See, e.g., Music Group Macao
   Commercial Offshore Limitedv. Does,No. l4-mc-80328-L8,2015 WL 930249 (N.D. Cal.
   Mar. 2,201 5) (denying motion to compel Twitter to disclose identity of anonymous user, whose



   krkrns Cue I LP
Case 1:18-cv-05680-LDH-SJB Document 22-1 Filed 01/25/19 Page 4 of 4 PageID #: 86




   Nicholas Lewis
   January 23,2019
   Page 3


   Finally, in addition to being invalid, your request is also overbroad and unduly burdensome. For
   example, your request asks nonparty Google to compile an activity log of its preservation efforts,
   create a mirror image of all systems and data, and capture and preserve electronic data created
   after the date of your request. These requests, as well as others, far exceed the requirements of
   Fed. R. Civ. P. 45. See, e.g.,Fed. R. Civ. P. 45(dxl) (parties must avoid imposing an undue
   burden on non-parties); Lemberg Law,20l6 WL 3231300, at*5.

   I trust this letter resolves this matter, but please feel free to contact me if you would like to
   further discuss. Google otherwise preserves any available rights and objections.

   Sincerely,



   Randy Tyler

   JRT       jrt




   First Amendment rights to anonymous Internet speech outweighed plaintiffs' need for the
   requested non-content information). In addition, Google may object to the extent the request:
   seeks to impose on non-party Google discovery obligations that should be borne by a party to the
   case; seeks to impose an undue burden on Google; is vague or overbroad; imposes requirements
   that exceed Google's obligations under Rule 45; or is otherwise objectionable.

   Finally, any request must comply with Fed. R. Civ. P. 5(c)(2)(A), under which the place for
   compliance must be "ataplace within 100 miles of where the person resides, is employed, or
   regularly transacts business in person," which is also where any subpoena enforcement
   proceedings must be held. Id.;Fed. R. Civ. P. 45(dX3XA) (subpoena enforcement proceedings
   must be held in the district court encompassing the place where compliance is required). Google
   is headquarlered in Mountain View, California, and as a result, the place for compliance must be
   in the Northern District of California. See Europlay Capital Advisors, LLC v. Does,323 F.R.D.
   628 (C.D. Cal.2018) (denying motion to compel Google's compliance with a subpoena that
   listed Sherman Oaks, California as the place for compliance, because Sherman Oaks is more than
   100 miles from Google's Mountain View, California headquarters).



   [lrture   laf   LLir
